Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claims 3-6.
In claim 13 line 3, delete “hexamethyl diisocyanate”. 

Allowable Subject Matter
Claims 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art, including Beebe (US 3563957 A) and Trentesaux et al (WO 2015082712, hereinafter US 20160304658 A1 is cited as an equivalent), do not disclose the claimed molar ratios of components in the claims. 
Beebe, requires at least an equivalent amount of ethylene urea derivative to the isocyanate terminated prepolymer, which prepolymer has at least two NCO functional groups because the polyol used to prepare the prepolymer has at least two hydroxyl groups. This means that for every 1 mole of polyol, there is at least 2 moles of ethylene urea, which is outside of the claimed range. Beebe intends to block the NCO groups, so the ordinarily skilled artisan would not have motivation to use less than the equivalent amount of ethylene urea derivative. 
Trentesaux, on the other hand, only discloses the claimed imidazolinone as a chain limiter [0070]. Trentesaux discloses that the polyurethane example PolyU 4 (the only one using a chain limiter) uses 5.21 g (0.040 mol) of 2-morpholinoethylamine per 100 g of isocyanate terminated Prepolymer 3 [Table 10], which in turn is composed of 29.22 g (0.168 mol) of TDI, 53.92 g (0.0986 mol) of Pripol 2033, and 16.86 g (0.0084 mol) of Radia 7282 [Table 1]. Pripol 2033 and Radia 7282 are both diols, however Pripol is a dimer and does not read on a “diol polymer” according to the claims. So the molar amounts of diol polymer to bifunctional isocyanate to chain limiter (corresponding to claimed aminoimidazolinone) is 0.21 to 4.2 to 1.0, i.e. far too little “diol polymer”. Given that the chain limiter is there to affect the molecular weight, it would not be obvious to adjust the amount of diol polymer in the polyurethane prepolymer with respect to the other diol, since this would substantially alter the product. It would require excessive hindsight to arrive at the ratios of the claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766